Peremptory mandamus order modified by inserting therein a provision to the effect that the presiding supervisor of the town of Hempstead and the supervisor of the town of North Hempstead each pay to the county treasurer of Nassau county, for distribution to the incorporated village of Floral Park, whatever interest was earned on the fund which each of them held, erroneously received as a distribution of income tax moneys, to which the village of Floral Park was entitled while such moneys were in their respective control; and as so modified, the order is unanimously affirmed, without costs, in the exercise of discretion. While the procedure was irregular, we think a practical result is reached that does no injustice to any of the parties and brings the matter to a termination. Present — Lazansky, P. J., Kapper, Hagarty, Seudder and Davis, JJ.